Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glenn Brooks has filed a petition for an extraordinary writ. We have reviewed the petition and conclude that his request is without merit. Accordingly, although we grant leave to proceed in forma pau-peris, we deny Brooks’ petition for an extraordinary writ. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.